                                                                                                                                                                                                       FILED
3DR 19CVOO42VILCOVERSIIEET
The JS 44 civil cover sheet an\J the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as          Ie,C2$I,s                   requlJ'
provid$'d by,local rules ifdort. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk ofCour(Torlffe
purpo% oftntiating the civil docket sheet (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
                                                                                                                                                      CLERK. U.S. u,        I CLEF                                    t




I. (a).',PLAINTIFFS.                                                                           DEFENDANTS                                           WESTERN DISIRr,5)F TE)(
                                                                                                                                                     BY              l                                                       Y
    i4,jejandroGomez Nunes Lady VaMessa Moreno Nolasco                                                                     Kevin K Mcaleenan Mark Morgan Felix CTavez                                     esar
         c                   .                         :


     (b)     CQut of Residence &First.Lsttte4 Plaintiff                      Uvalde County Texas                             County of Residence of First Listed Defendant                 Uvalde County Texas
                                       (EX(ER1'XNS. PLAJiV TLFF CASES)                                                                                       (IN U.S. PLAiNTIFF CASES     ONLY)
                                                                                                                             NOTh:      Ri LAND CONDEMNA37ON CASES, USE 37                      LOCATION OF
                         -                                                                                                              THE ThACT OF LAND INVOLVED.

      (c)Attomeys (Finn             wne, Address,.dnd Telephone Nwnber)                                                      Attorneys (ifKnown)
    KarenHoffrnann, 128 Chestnut.Street, Suite 301A, Philadelphia. PA
    19106, Tel: (412)916-4509, kaen@syrenalaw.com & Curtis Doebbler,                                                       John F. Bash, US Attorney for the Western District, 111 East
    RAICES, 802 Kentuky Av. San Antonio, TX 78201, (210) 226-7722                                                          Broadway, Room A306, Del Rio, Texas 78840, Tel: (830) 703-2025

II. BASIS OF JURISDICTION lPk,cean "X"rnOneBoxOnly)                                                                 CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" at One Boxfor Plaintiff
                                                                                                                         (For Diversity Cares Only)                                          and One Boxfor Defendent)
0 U.S. Government
     1               0 3 Federal Question                                                                                                         l"FF         DEF                                             7FF          DEF
             Plaintiff                                 (U.S. Government Not a Party)                               Citizen of This State             0   1      0    1   Incorporated orPlincipal Place           0   4     0   4
                                                                                                                                                                           of Business In This State

% 2 U.S. Government                         04       Diversity                                                     Citizen of Another State          0   2      0    2   Incorporated and Principal Place         0   5     05
             Defendant                                 (indicate Citizenship ofPames in Item III)                                                                           of Business In Another State

                                                                                                                   Citizen or Subject of a           IX 3       0    3   Foreign Nation                           0   6     06
IV. NAIURE OF SUIT (Place an "I" in One Box Only)                                                                                                               Clihew         r Nature of Suit Code Descriptions.
                                                                                                                        ,r.aatiMJY                                                                 óuSTk.1tI                        I
0    110 Insurance                                    ONAL       KY                    IZ8ONALEN*Y                 0 625 DmgEdaliilSeinau                0422 Agpual3S USC 551              0  375 False Claims Act
0    120 Macinc                            0310 Airplane                         0 365 Persnaal Ssijsuj -                  sifPrsh,28 U$CW               0 423 Withdrawal                   CI 376 Qui Tam (31 USC
0    130 Miller Act                        0 315 Airplane Product                       Product Liability          CI (690 Other                                  34 USC 157                         3729($)
                             .nei
0
0
     148 NeBritith8e
     150 Recovery of Overpayment
         & DilBucanuntdf1u,nai
                                           0320
                                                    IJud
                                                    Assault; Libel
                                                    Slander
                                                                     &
                                                                                 0 367 Health Card
                                                                                         Pharmaceutical
                                                                                         PeraciaOl (Injiar
                                                                                                                                                              1IWi%
                                                                                                                                                         0 820 Copynghts
                                                                                                                                                                                            0
                                                                                                                                                                                            0
                                                                                                                                                                                            0
                                                                                                                                                                                                 400 State Reapportionment
                                                                                                                                                                                                 410 Antitrust
                                                                                                                                                                                                 430 Banks and Banking
0    151 Medicare Act                      0    330 Federal Employers'                    Product Liability                                              0 830 Patent                       0    450 Commerce
0    152 BaratfDitthUhrh                            liUbiSh'                     CI   368 Asbestos Personal                                              0 835 Patent Abbreviated
                                                                                                                                                                         -                  0    460 Deportation
         Student Loans                     0 NIt) Aasine                                  lnjayhndact                                                          Nme flu                      0    470 Racketeer Influenced and
                                           0 345 Marine Product                                                                                          0 140 1fs                                          tfl
         (Excludes Veterans)
CI 115.3 lRecnmratfOanqaimca*
         ofVeteran'gBenefits
                                                    LiBbility
                                           0 350MotorVebicle                     CI
                                                                                       Liability
                                                                                   PERSONAL PROPERT
                                                                                      3700therFraud                CI   7l0FairLaborStandsrds
                                                                                                                                                                     1-uiT
                                                                                                                                                         0861 HIA(1395fl)
                                                                                                                                                                                            CI
                                                                                                                                                                                            0
                                                                                                                                                                                                    Gus
                                                                                                                                                                                                 480 Consumer Credit
                                                                                                                                                                                                 49OCable/SatTV
0     160 Stockholders' Suits              0 355 Motor Vehicle                   0 371 llln*in Leathn                       Act                          CI   862 Black Lung (923)          0    850 Securities/Commodities/
0    t90OthcrCsntirat                              Piohuct IiillbIlihr           CI   380 Other Personal           Cl 720 Labor/Management               0 882 3IIAfltlWW4f)5tg)l                    Enchange
0     195 Contract Product Liability       0 360 Other ThrarniBI                         Pragettp ISanu*ge              bibt*iwis                        0 864 SSID Title XVI     0              890 Other Statutory Actions
0    556 Iitandhise                                hipaj                         CI   385 Property Damage          0740 Railway Labor Act                Cl 8651151(405(g))       0              891 Agricultural Acts
                                           0    362 Personal Injury -                     Product Liability        0751 Family and Medical                                        0              893 Environmental Matters
                                                                                                                                                                                  0
I
CI
         WLuww
     210 Land Condemnation                 CI
                                                   Medical
                                                 OR.,uu
                                                440 Other Civil Rights
                                                                                  rxrwIw5
                                                                                      Habeas Corpus:
                                                                                                                           Leave Act

                                                                                                                   0791 Employee Retirement              0 870 Taxes (U.S. Plaintiff        0
                                                                                                                                                                                                 895 Freedom of Information
                                                                                                                                                                                                      Act
                                                                                                                                                                                                 896 Arbitration
0 220 Foreclosure                          0441 Voting                           X 483 MieaHatainee                        Incumelacurib' Act                        Ili4ea)                0    899 Administrative Procedure
0 230 Rent Lease & Ejectment               CI   442 Employment                   0    510 Motions to Vacate                                              0871 SESlIIIdaillPalhr                      Actuiewej,jie41a1f
0 240 Torts to Land                        0 143 Housing!                                Santouce                                                                 36 (BC 3609                        Ageiag,Deciasa
0345 1UoiURzthtliuibuiy                                                          0                                                                                                          0    950 Constitutionality of
0 290 All Other Real Property
                                                Acoenmntxdetions
                                           0445 Amer. w/Disabilities
                                                 Employment
                                                                             -   0
                                                                                      530 General
                                                                                      535 Death Penalty
                                                                                      Oilier:
                                                                                                                           1I*T
                                                                                                                   11 1162 Naturitlizatian Aiplicatiri
                                                                                                                                                                                                    State Statutes

                                           0446 Amer. w/Disabilities         -   Cl   540 Mandamus & Other         0465 Other Immigration
                                                 Other                           0 550 CivIl bglits                        Actiais
                                           0 448 Education                       0 555 Prison Condition
                                                                                 Cl   560CivilDetainee-
                                                                                         Conditions of
                                                                                         Gnflfiannient
V. ORIGIN (Place an                   X" in One Box Only)
Xl       Original                02    Removed from               CI     3       Remanded from                04   Reinstated or       CI 5   Transferred from           06     Multidistrtct          CI 8   Multidistrict
         Proceeding                    State Court                               Appellate Court                   Reopened                   Another District                  Litigation -                  Litigation -
                                                                                                                                              (specfy)                          Transfer                      Direct File
                                                       the U.S. Civil Statute under which you are filing (1). amcilejwàiicthmalstahiter tinIest diversity):
VI. CAUSE OF ACTION                               Brief description of cause:
                                                  Habeas corpus for illegal iietarition
VII. REQUESTED IN                                 l CHECK IF THIS ISA CLASS ACTION                                      DEMAND $                                     CHECK YES only if demanded in complaint:
     COMPLAINT:                                       UNDER RULE 23, F.R.Cv.P.                                                                                       JURY DEMAND:         0 Yes CINo
VIII. RELATED CASE(S)
                                                     (See instructions):
      IF ANY                                                                     JUDGE           ________________________DOCKET NUMBER
                                                                                      SIGNATURE OF
    08/01/2019

     RECEIPT #                         AMOUNT                                            APPLYING IFP                                        JUDGE                              MAG. JUDGE
